Case 8:19-cv-03115-WFJ-SPF Document 14 Filed 09/15/20 Page 1 of 1 PageID 92




                               United States District Court
                                Middle District of Florida
                                     (Tampa Division)

Ohio Security                                              Case No. 8:19-cv-03115-WFJ-SPF
Insurance Company,

       Plaintiff,
v.

Carlisos Construction, Inc.,

     Defendant.
_________________________________________/

                              Motion for Entry of Default

       Plaintiff, Ohio Security Insurance Company (“Ohio Insurance”), requests that the Clerk

of Court enter default against Defendant, Carlisos Construction, Inc. (“Carlisos”) pursuant to

Federal Rule of Civil Procedure 55(a). In support of this request, Ohio relies on the record in this

case and the affidavit attached to this Motion.

Dated 15 September 2020.

                                                   Respectfully submitted,

                                                   /s/ Michael R. Morris
                                                   Michael R. Morris
                                                   FBN # 70254
                                                   Morris & Morris, P.A.
                                                   Attorneys for Ohio Security Insurance Company
                                                   1677 D Road
                                                   Loxahatchee, FL 33470
                                                   Telephone Number 561.903.0562
                                                   Facsimile Number 561.828.9351
                                                   E-mail address michael@morris.law




                                                      1
            1677 D ROAD, LOXAHATCHEE, FL 33470 • T: 561.903.0562 • F: 561.828.9351 • WWW.MORRIS.LAW
